DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments, please note that the rejection has been updated in view of the amendment and now is a 103 rejection. Applicant submits: “There is no disclosure in paragraph [0175] or anywhere else in Troutman that the "GPS location function" is "order information," as claimed. Specifically, there is no disclosure in Troutman that the "GPS location function" is indicative of "an amount of cargo assigned to the trailer, a type of cargo assigned to the trailer, a cargo delivery plan, a past order assigned to the trailer, or a future order assigned to the trailer," as claimed”; the examiner’s position is that according to par. 0069 of the specification of the current application location is order information. Additionally, Troutman also discloses an amount of cargo (see par. 0092).
For the rest of the arguments, please see below the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-7, 11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Troutman 20180009377.

As to claim 1, Troutman discloses a method comprising: receiving sensor data from a trailer [512] (see par. 0083); determining a current status of the trailer based on the sensor data; 
determining a second current status of the trailer based on order information received for executing an order, wherein the order information comprises at least one of an amount of cargo assigned to the trailer, a type of cargo assigned to the trailer, a cargo delivery plan, a past order assigned to the trailer, or a future order assigned to the trailer; determine need for updating the first current status [for example cargo load detection sensor determine current cargo and there an alert when cargo changes] (see par.0092, 0172, 0180);
updating the first current status upon the comparison indicating a discrepancy between the second current status and the first current status (see fig. 24, 31; par. 0085, 0172); and making the first current status available to a user via a user interface (see fig. 24-31; par. 0085, 0164). Troutman does not explicitly disclose “comparing” the second current status against the first current status. However, in order to alert changes in the cargo it seems that comparing the status is required. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the present invention to compare the status for the simple purpose of determining a change between the new and old information.
As to claim 2, Troutman discloses the method of claim 1, further comprising displaying the trailer on an interactive map of the user interface indicating a current location of the trailer (see fig. 24-31; par. 0085, 0166).
As to claims 4 and 17, Troutman discloses the method of claim 1, further comprising: receiving a user input upon manually inspecting the trailer (see par. 0147-0149), wherein the user input is indicative of a third current status of the trailer (see par. 0096-0097); comparing the first current status with the third current status to identify a discrepancy [or confirm] between the first current status and the third current status (see par. 0096-0097). updating the first current status to the third current status upon identifying the discrepancy (see fig. 24, 31; par. 0085, 0172).
As to claim 5, Troutman discloses the method of claim 1, wherein determining the first current status of the trailer comprises determining whether the trailer is located on a yard [parking lot] or en-route (see par. 0093, 0188).
As to claim 6, Troutman discloses the method of claim 5, wherein determining whether the trailer is located on the yard or en-route is based upon at least one of location data from the sensor data or a geo-fence associated with the yard (see par. 0093, 0188).
As to claim 7, Troutman discloses the method of claim 5, further comprising, upon detecting that the trailer is located on the yard, identifying an area of the yard where the trailer is located [identified area: inside and/or near landmark] (see par. 0093, 0188).
As to claim 11, Troutman discloses the method of claim 1, wherein the trailer is part of a plurality of trailers, and wherein the method further comprises: determining the first current status of each of the plurality of trailers; displaying a location of each of the plurality of trailers on a map on the user interface; and providing a summary of the first current status of each of the plurality of trailers on the user interface (see fig. 24-31; par. 0085, 0164-0170).
As to claim 13, Troutman discloses a system, comprising: one or more memories having computer-readable instructions stored thereon; and one or more processors that execute the computer-readable instructions to: receive sensor data from a trailer; determine a current status of the trailer based on the sensor data, determine a second current status of the trailer based on order information received for executing an order, wherein the order information comprises at least one of an amount of cargo assigned to the trailer, a type of cargo assigned to the trailer, a cargo delivery plan, a past order assigned to the trailer, or a future order assigned to the trailer; determine need to update the first current status [for example cargo load detection sensor determine current cargo and there an alert when cargo changes] (see par.0092, 0172, 0180); update the first current status to the second current status upon the determination indicating a discrepancy between the second current status and the first current; and make the first current status available to a user via a user interface (see fig. 24-31; par. 0083, 0085, 0092, 0164, 0175). Troutman does not explicitly disclose “comparing” the second current status against the first current status. However, in order to alert changes in the cargo it seems that comparing the status is required. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the present invention to compare the status for the simple purpose of determining a change between the new and old information.
As to claim 16, Troutman discloses the system of claim 13, wherein the trailer is part of a plurality of trailers, and wherein the one or more processors further execute the computer-readable instructions to: determine the first current status of each of the plurality of trailers; display a location of each of the plurality of trailers on a map on the user interface; and provide a summary of the first current status of each of the plurality of trailers on the user interface (see fig. 24-31; par. 0085, 0164-0170).
Regarding claim 18, is the corresponding non-transitory computer-readable storage media claims of method claims 1. Therefore, claims 18 is rejected for the same reasons as shown above.

Claims 3, 10, 12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Troutman in view of Kostival 20150019277.

As to claims 3, 10, 14 and 19, Troutman discloses wherein determining the second current status comprises determining, based on the order information (see par. 0093). Troutman does not explicitly disclose a next loading time and a last unloading time associated with the trailer. In an analogous art, Kostival discloses a next loading time and a last unloading time associated with the trailer, further comprising determining that the second current status indicates that the trailer is currently empty upon determining that the next loading time is a future time and the last unloading time is a past time (see par. 0107, 0115, 0124, 0131-0132, 0139, 0150, 0167). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the present invention to combine the teachings for a complete record and naturally if the unloading time was recorded and there have not been any loading, the trailer/cargo should be empty.
As to claims 12, 15 and 20, Troutman discloses wherein determining the second current status comprises determining, based on the order information the destination information (see par. 0093). Troutman does not explicitly disclose a next loading time and a last unloading time associated with the trailer. In an analogous art, Kostival discloses wherein determining the second current status comprises: determining, based on the order information, a first time of dropping freight [unload] at a first site and a second time of picking freight [load] up from a second site; and determining that the second current status indicates that the trailer is inbound to the second site upon determining the first time is a past time and the second time is a future time (see par. 0107, 0115, 0124, 0131-0132, 0139, 0150, 0167). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the present invention to combine the teachings for a complete record and naturally if the unloading/dropping freight time was recorded and there have not been any loading, the trailer/cargo should be inbound.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Troutman in view of Bollapragada 20170267267.

As to claim 8, Troutman discloses determining that the trailer is en-route (see par. 0093, 0188). Troutman fails to disclose determining whether the trailer is inbound or outbound. In an analogous art, Bollapragada discloses determining whether the trailer is inbound or outbound (see par. 0036). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the present invention to combine the teachings for the simple purpose of efficiently managing cargo resources.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Troutman in view of Jesson 7746379.

As to claim 9, Troutman discloses determining at least one of whether the trailer is empty, loaded, or a type of cargo within the trailer (see par. 0085). Troutman fails to disclose using image data. In an analogous art, Jesson discloses determining at least one of whether the trailer is empty, loaded, or a type of cargo within the trailer by comparing image data from an inside of the trailer to a baseline image (see col. 6, lines 20-32). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the present invention to combine the teachings for the simple purpose of better using the space available and enhanced tracking of the content for a safe delivery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647